Citation Nr: 0419360	
Decision Date: 07/19/04    Archive Date: 07/27/04

DOCKET NO.  02-08 931	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and an observer




ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The veteran served on active duty from April 1969 to November 
1970.  The appellant is the veteran's surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in September 2001 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia.

This case was the subject of a February 2004 hearing before 
the undersigned Veterans Law Judge.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part. 


REMAND

The issue before the Board is entitlement to service connection 
for the cause of the veteran's death.  A certificate of death 
shows that the veteran died in August 1998, at the age of 49.  
The immediate cause of death was recorded as hypercalcemia due to 
metastatic esophageal cancer.  The appellant contends, in 
essence, that her husband's fatal esophageal cancer was caused by 
his exposure to Agent Orange while on active duty in Vietnam.

The veteran was on active duty from April 1969 to November 1970 
and served in Vietnam for approximately one year during that 
time.  Records of treatment in August 1998 substantiate the 
diagnosis of metastatic esophageal carcinoma.

For purposes of establishing service connection for a disability 
resulting from exposure to a herbicide agent, a veteran who, 
during active military, naval, or air service, served in the 
Republic of Vietnam between January 1962 and May 1975, shall be 
presumed to have been exposed during such service to a herbicide 
agent, absent affirmative evidence to the contrary demonstrating 
that the veteran was not exposed to any such agent during 
service.  38 U.S.C.A. § 1116(f) (West 2002).  Moreover, the 
diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne and porphyria cutanea tarda shall have 
become manifest to a degree of 10 percent or more within one 
year, after the last date on which the veteran was exposed to an 
herbicide agent during active service.  38 U.S.C.A. § 1116; 38 
C.F.R. § 3.307(a)(6)(ii) (2003).  In addition, the United States 
Court of Appeals for the Federal Circuit has determined that a 
claimant is not precluded from establishing service connection 
with proof of actual direct causation.  Combee v. Brown, 34 F.3d 
1039, 1042 (Fed. Cir. 1994). 
	
In view of the legal authority cited above, the veteran is 
presumed to have been exposed during service to a herbicide 
agent.  Further, as noted above, while carcinoma of the esophagus 
cancer is not one of the cancers presumed by VA regulation to be 
caused by Agent Orange exposure, the appellant may alternatively 
establish the contended nexus with competent (medical) evidence 
showing a causal link between the veteran's fatal esophageal 
cancer and his in-service exposure to Agent Orange.

In this vein, two private physicians have written on behalf of 
the veteran's widow, cumulatively to the effect that the veteran 
did not consume alcohol or smoke and that the veteran's exposure 
to Agent Orange while in Vietnam "should be considered" as a 
possible or likely cause of the veteran's terminal esophageal 
cancer.  A third physician, Robert Pritchard, M.D., a specialist 
in hematology and medical oncology who treated the veteran during 
his last months, opined in a March 2002 statement that esophageal 
cancer was a bit unusual for the veteran's age, given that he did 
not smoke or drink, and added that "I believe it is possible and 
indeed likely that this exposure contributed to the development 
of his esophageal cancer and ultimately his untimely death."  
Dr. Pritchard did not cite the medical literature in support of 
his opinion.

There is only a small quantity of clinical treatment records of 
the veteran's terminal cancer.  It appears nearly certain that 
additional records exist.  Because of the absence of relevant 
laboratory findings associated with the claims file, evidentiary 
development may result in extremely valuable information 
(endoscopy findings, pathology reports, etc.) that may in turn 
facilitate obtaining a well-informed medical opinion necessary 
for a determination on the merits of this claim.  See 38 U.S.C.A. 
§ 5103A.

The RO should also ensure continued compliance with the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 5102, 
5103, 5103A, 5107 (West 2002)).  This law redefined the 
obligations of VA with respect to the duty to assist and included 
an enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.

Accordingly, this case is REMANDED for the following action: 

1.  The RO should ensure that all 
notification and development actions 
required by 38 U.S.C.A. §§ 5102, 5103, 
and 5103A (West 2002) are fully 
satisfied.  See also 38 C.F.R. § 3.159 
(2003).  The RO's attention is directed 
to Quartuccio v. Principi, 16 Vet. App. 
183 (2002) pertaining to the amended 
version of 38 U.S.C.A. § 5103(a), which 
requires that the Secretary identify for 
the appellant which evidence the VA will 
obtain and which evidence the appellant 
is expected to present.  The RO should 
provide the appellant written 
notification specific to her claim for 
service connection for the cause of the 
veteran's death of the impact of the 
notification requirements on the claim.  
The appellant should further be requested 
to submit all evidence in her possession 
that pertains to her claim.

Specific notice consistent with 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) 
should:  (1) inform the claimant about 
the information and evidence not of 
record that is necessary to substantiate 
the claim; (2) inform the claimant about 
the information and evidence that VA will 
seek to provide; (3) inform the claimant 
about the information and evidence the 
claimant is expected to provide; and (4) 
request or tell the claimant to provide 
any evidence in the claimant's possession 
that pertains to the claim.

In so doing, the RO should assist the 
appellant in  obtaining, or obtain with 
any required authorization of the 
appellant, all hospitalization and 
outpatient records of VA and private 
treatment and laboratory tests (endoscopy 
findings, pathology reports, etc.) 
pertaining to the veteran's terminal 
esophageal cancer, any other disorders of 
the esophagus, and any other medical 
records the appellant identifies as 
pertinent. 

 2.  The case, including the claims file, 
a copy of this remand, and all associated 
medical evidence, should be referred to a 
specialist in oncology.  The oncologist 
should be requested to review the record 
and furnish an opinion with respect to 
the following question:  Whether it is at 
least as likely as not (whether there is 
a 50 percent or greater probability) that 
the veteran's in-exposure to Agent Orange 
while in Vietnam (which is presumed 
legally and is likely as a factual 
matter) during his period of active 
service in Vietnam caused or contributed 
to his terminal esophageal cancer.  

In preparing his written opinion, the 
oncologist should acknowledge the 
opinions that two private physicians have 
written on behalf of the veteran's widow, 
cumulatively to the effect that the 
veteran did not consume alcohol or smoke 
and that the veteran's exposure to Agent 
Orange while in Vietnam "should be 
considered" as a possible or likely 
cause of the veteran's terminal 
esophageal cancer, and of a third 
physician, Robert Pritchard, M.D., a 
specialist in hematology and medical 
oncology who treated the veteran during 
his last months, in which he opined (in a 
March 2002 statement associated with the 
claims file)  that esophageal cancer was 
a bit unusual for the veteran's age, 
given that he did not smoke or drink, and 
added that "I believe it is possible and 
indeed likely that this exposure [to 
Agent Orange] contributed to the 
development of his esophageal cancer and 
ultimately his untimely death."  (Dr. 
Pritchard did not cite the medical 
literature in support of his opinion.)

The Board requests that the reviewing 
oncologist provide a rationale for his 
opinion, with citation to the clinical 
record and relevant medical literature.

3.  Thereafter, the RO should review the 
claims file and ensure that no other 
notification or development action, in 
addition to that directed above, is required.  
If further action is required, the RO should 
undertake it before further adjudication of 
the claim.

4.  The RO should readjudicate the issue 
of entitlement to service connection for 
the cause of the veteran's death with 
consideration of all of the evidence 
added to the record since the Statement 
of the Case (SOC) issued in May 2002.

5.  If the benefit requested on appeal is 
not granted to the appellant's 
satisfaction, the RO should issue a 
Supplemental Statement of the Case, which 
should contain notice of all relevant 
action taken on the claim, to include a 
summary of all of the evidence added to 
the record since the May 2002 SOC.  A 
reasonable period of time for a response 
should be afforded.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
otherwise in order.  No action is required of the appellant 
until she is otherwise notified by the RO.  By this action, 
the Board intimates no opinion, legal or factual, as to any 
ultimate disposition warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




